DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 08/19/2022 have been considered and entered.  Claims 15 has been canceled and claims 17-21 have been newly added.  Therefore, claims 1-14 and 16-21 are now pending in the present application.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tackett (US 5,655,569) in view of Lee (US 2013/0269815 A1) or Yang et al. (US 2017/0217416 A1).  
Regarding claims 1-6 and 13, Tackett discloses a brake system damping device (fig. 4c), comprising: 
a first chamber (419) on which hydraulic pressure is to be applied; 
a second chamber (note the chamber between 411 and 501) in which a compressible medium is located; 
a first separating element (501) configured to separate the first chamber from the second chamber; 
a third chamber (407) in which a compressible medium is located; 
a second separating element (411) configured to separate the second chamber from the third chamber, the second chamber connected to the third chamber in a medium-conducting manner by a passage configured in the second separating element; and 
a closure element (501c) configured to be moved with the first separating element, the passage configured to be closed by the closure element as soon as the hydraulic pressure in the first chamber has reached a predefined pressure value.
Tackett discloses all of the limitations but fails to disclose preassembled to form an assembly in which the first and second separating elements extend along an axis and the first separating element is covered radially on the outside at least in certain portions by an envelope surface.  However, each of Lee and Yang et al. discloses a similar assembly comprising preassembled of elements extend along an axis and a separating element is covered radially on the outside at least in certain portions by an envelope surface (note the preassembled housing 110 including separating elements of Lee and also note the sleeve 240 covers the first damping member 200’ including a movable element 220’ and is coupled to the sealing member 210, the first damping device 200’ may be provided as a single assembly as disclosed in [0064] of Yang et al.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the system of Tackett to include a preassembled sleeve including the separating elements as taught by each of Lee and Yang et al. will provide easy installation while further preventing any damage to the separating elements during installation of the system. 
Re-claim 7, the modified system of Tackett discloses the second separating element is supported by a cover (403 in fig. 4c) that simultaneously delimits the third chamber.
Re-claim 8, the modified system of Tackett discloses the second separating element (411) is fully enclosed by the cover (403) and the first separating element (501).
Re-claim 9, the modified system of Tackett discloses the first separating element (501) has an annular sealing bead (404 and 405) that bears in a sealing manner against the second separating element.
Re-claim 10, the modified system of Tackett discloses the first separating element (501) is formed in one piece with the closure element (501c).
Re-claim 11, the modified system of Tackett discloses the first separating element (501) is configured with a diaphragm (note fig. 4c).
Re-claim 12, the modified system of Tackett discloses the first separating element (501) is produced from an elastomer (note col. 5, lines 1-15).
Re-claim 14, the modified system of Tackett discloses the annular sealing bead (404 and 405) bears against a cover (403) that supports the second separating element (411).
Re-claim 15, the modified system of Tackett discloses the diaphragm is a roller diaphragm (note 501 in fig. 4c).
Re-claim 16, the modified system of Tackett discloses the elastomer is ethylene propylene diene rubber (note col. 5, line 15).

Allowable Subject Matter
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Lee, the applicant argues that there is no bladder in Lee, nor is there any structure in Lee’s piston-based pressure damper that is analogous the bladder of Tackett, and because there is no bladder or similar structure in Lee, Lee does not teach applying an additional envelope surface surrounding a bladder.  The examiner disagrees.  The examiner notes that the applicant’s remarks are overly narrower than what is actually recited in claim 1.  Claim 1 recites a plurality of separating elements that are enclosed with a closure element and does not recite a bladder as the applicant stated in the remarks.  Lee discloses a plurality of movable separating elements defining a plurality of chambers, wherein the plurality of movable separating elements defining a plurality of chambers are enclosed with a closure element (110). 
The applicant further argues that neither Tackett nor Lee teaches a system in which “the first separating element is covered radially on the outside at least in certain portions by an envelope surface.  The examiner disagrees.  Lee discloses a plurality of movable separating elements defining a plurality of chambers, wherein the plurality of movable separating elements defining a plurality of chambers are entirely enclosed with a closure element (110).  
Regarding Yang, the applicant argues that the sleeve of Yang covers the entirety of the end surface of the first damping member and thus the sleeve is not compatible with Tackett, since the Tackett reference requires the bladder to freely move so as to enable the elastic damping effect of the low pressure accumulator.  The examiner disagrees.  The examiner notes that the applicant’s remarks are overly narrower than what is actually recited in claim 1.  Claim 1 recites a plurality of separating elements that are enclosed with a closure element and does not recite a bladder as the applicant stated in the remarks.  Yang discloses a sleeve 240 covers a first damping member 200’ including a movable element 220’ and is coupled to a sealing member 210, wherein the first damping device 200’ may be provided as a single assembly (note [0064]).      
Regarding Tackett, the applicant argues that Tackett discourages from adding additional components, specifically sleeves, and thus Tackett teaches away from the proposed modification.  The examiner disagrees.  Indeed, Tackett states to reduce the part count, but does not specifically disclose the part to be a sleeve that will provide easy installation while further preventing any damage to the elastomer separating elements during installation of the system.  The examiner notes that Tackett also discloses more possible alternative embodiments of the bladder system (note col. 5, lines 53-67), wherein the bladder system may be manufactured as a completely closed cylinder or may be providing a further means for limiting compression of the bladder by pressure of hydraulic fluid in the event of a failure of a hold/dump valve.  
Regarding claim 9, the applicant argues that the step (405) of Tackett bears only on the housing and does not bear in a sealing manner against the plate (411) and does not meet the claimed limitations.  The examiner disagrees.  The examiner notes that the end portion of the first separating element (501) including a step (405) of Tackett bears on the both the second separating element (411; note the inner side surface of the step 405 bears on the element 411) and the end cap (403).  
It is thus clear that the applied prior arts as set forth above disclose all of the limitations as recited in the claim and thus the rejections are proper and valid.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657